DETAILED ACTION
This office action is responsive to the amendment filed 4/27/2021.  Claims 1-9 and 11-16 remain pending and under prosecution.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Force-limiting coupling (Claims 11 and 13)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, the relationship between “the longitudinal axis,” “longitudinally along the connective tissue,” and “first/second longitudinal position” has not been adequately defined.  While it is understood that the first and second longitudinal position are found along the longitudinal axis of the connective tissue, it is suggested that the claims recite “longitudinally along the longitudinal axis of the tissue” as well as “a first/second longitudinal position along the longitudinal axis of the connective tissue” to remove any confusion.
In regard to Claim 6, the recitation of “a second connective tissue” (last line) is indefinite because it is unclear if this second connective tissue is the same or different from “a second connective tissue” previously introduced in the claim.  While it is assumed that both are the same, consistent use of antecedent basis and clarification are requested.
Claims 2-5, 7-9, and 11-16 are rejected by virtue of dependence on Claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al (US Pub No. 20130218012).

In regard to Claim 1, Specht et al disclose a device for measurement of forces in connective tissue extending along a longitudinal axis, the device comprising: 
a housing 10 supportable by a hand of an individual for manual positioning of the housing, best seen in Figure 1-2 (0067);
stimulator probe supported by the housing including an actuator 12 adapted to apply a transverse motion to the connective tissue, the transverse motion being along a transverse axis crossing the longitudinal axis (Figure 1-2 and 8) to generate a shear wave that travels longitudinally along the connective tissue (0018-0019, 0044, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125);
a first motion sensor 14 supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a first longitudinal position, best seen in Figure 1-2 and 8 (0018-0019, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125);
a second motion sensor 16 supported by the housing and detecting the transverse motion of the shear wave in the tissue caused by the stimulator probe at a second longitudinal position further from the stimulator probe than the first motion sensor so that the shear wave from the stimulator probe passes the first motion sensor before arriving at the second motion sensor (0068 – actuator 12 may be located to in left position, which would mean transducers 14 and 16 are longitudinally to the right of the actuator, and thus the shear wave 52, 56 passes from the first to second motion sensor, i.e. left to right), best seen in Figure 1-2 and 8 (0018-0019, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125); and 
a processing circuit 100 operating to: (a) receive a signal from the first motion sensor to provide a first transverse motion signal indicating the transverse motion of the shear wave at the first longitudinal position (0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125);
(b) receive a signal from the second motion sensor to provide a second transverse motion signal indicating the transverse motion of the shear wave at the second longitudinal position – actuator 12 may be located to in left position, which would mean transducers 14 and 16 are longitudinally to the right of the actuator, and thus the shear wave 52, 56 passes from the first to second motion sensor, i.e. left to right 0068 (0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125); 
(c) determine a travel time of passage of the shear wave between the first and second longitudinal positions, i.e. velocity (0018-0019, 0044, 0045, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125); and 
(d) process the travel time to output a value functionally related to stress of the connective tissue, i.e. stress, strain, Young’s modulus, elasticity, etc. (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125); and 
wherein the stimulator probe, the first motion sensor and the second motion sensor are exposed at one end of the housing to permit stimulation of the connective tissue and to provide the output when positioned in communication with the connective tissue during surgical procedures, best seen in Figure 1-2 and 8.
However, Specht et al do not expressly disclose the travel time of passage of the shear wave is determined by comparing the first and second transverse motion signal.  It is noted that Figure 1 of Specht et al shows shear wave 52, 56 resulting from the actuator pulse 12, 22, which when the actuator is located to the left and thus motion sensors 14, 16 are located to the right (0068), there is a distance that separates motion sensors 14 and 16, from left to right and is the direction of propagation of the shear wave as it originates from the actuator (when positioned on the left), moving left to right of Figure 1.  It is further noted that a skilled artisan recognizes that velocity of the shear wave, which is being determined by Specht et al (0045, 0055, 0119), is simply calculated by distance divided by time, besides the method expressly disclosed in Specht et al.  Given that one of ordinary skill in the art recognizes that there are a finite number of ways of determining velocity, it would have been obvious to a skilled artisan at the time of filing to determine the velocity of the shear wave by comparing the first and second transverse motion signal to determine the travel time, i.e. the distance the shear wave travels between the first and second transverse motion sensors when positioned above, as an equally as effective manner of determining the velocity of the shear wave as desired.


2. Specht et al disclose the device of claim 1 wherein the output value provides a load measure of at least one of longitudinal stress or tension in the connective tissue (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125).
14. Specht et al disclose the device of claim 1 wherein the first motion sensor and second motion sensors are non-contact type motion sensors, best seen in Figure 1-2 and 8 (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125).


Claims 3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al as applied to claim 1 above, and further in view of Plaskos et al (US Pub No. 20190008500).
In regard to Claim 3, Specht et al disclose the invention above including an electronic memory (0120, 0127) and display (0022, 0088, 0089, 0121) but do not expressly disclose the electronic memory holding a data value indicating a desired preload value for the connective tissue and further including a display indicating a deviation between the desired preload value and the load measure.  
Plaskos et al teach that it is well-known in the art to provide an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
8. Plaskos et al disclose device of claim 1 wherein the processing circuit includes an electronic memory holding a data value indicating a measured load value for a limb, i.e. leg, associated with the connective tissue in at least two different positions and further includes a display simultaneously indicating the measured load values for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
9. Plaskos et al disclose device of claim 8 wherein the processing circuit may further display on the display simultaneous information indicating a deviation between desired preload values and the load measures for the at least two different positions, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Specht et al such that the above conditions are displayed from values in the memory as taught by Plaskos et al to effectively provide pertinent information to the user about the loading on the connective tissue.

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al and in view of Plaskos et al as applied to claim 1 above, further in view of Tobis et al (US Pub No. 20110046734).
Specht et al and Plaskos et al disclose the invention above but do not expressly disclose a database indexable by index values including at least one of age, gender, ethnicity, weight, height, and activity level providing a desired preload value for the connective tissue.  
The office takes Official Notice that it is well known in the art to provide a human machine interface and electronic memory holding a database to communicate with the processing circuit 100 of Specht et al, best seen in Figure 1.  It is submitted that all databases have indexable values.  Specht et al also disclose an electronic memory (0120, 0127) and display (0022, 0088, 0089, 0121).
Plaskos et al already disclose an analogous device comprising a display indicating a deviation between the desired preload value and the load measure, including a data value indicating a desired preload value for the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).
Tobis teaches that at least one of age, gender, ethnicity, weight, height, and activity level affect the desired load value of the analogous connective tissue (0006).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Specht et al with Plaskos et al such that there is included a database for reasons as data storage and is indexable by index values including at least one of age, gender, ethnicity, weight, height, and activity level, as taught by Tobis, to effectively provide a desired preload value for the connective tissue that takes into account said metrics and when combined with Specht et al and Plaskos et al, the display displays the desired preload value as well as a deviation and the index values are entered using a human machine interface as well-known in the art, to effectively take into account those factors into the patient’s loading of the connective tissue.
5. Specht et al as modified above disclose the device of claim 4 wherein the database provides geometric information about the connective tissue for a conversion of a load measure of stress into a load measure of tension by the processing circuit (0006, 0018-0019, 0044, 0047-0048, 0055-0056, 0067-0068, 0070, 0090, 0096-0098, 0109-0115, 0117-0121, 0125).
6. Specht in combination with Plaskos et al disclose the device of claim 4 wherein the database provides a first and second desired preload value for related first and second connective tissue and further includes a display wherein the display simultaneously indicates a deviation between the first desired preload value and a first load measure of a first one of the connective tissue and the deviation between the second desired preload value and a second load measure of a second one of the connective tissue, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234 Plaskos et al).
7. Plaskos et al disclose the device of claim 6 wherein the connective tissue is a superficial medial collateral ligament and the second connective tissue is a lateral collateral ligament, best seen in Figure 10A and 10C (0145, 0147, 0162, 0165, 0167, 0168, 0171, 0175, 0176, 0177, 0189, 0192, 0195, 0201, 0209, 0234).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al as applied to claim 1 above, further in view of Sturnick (US Pub No. 20200015783).
Specht et al disclose the invention above but do not expressly disclose the stimulator probe is attached to the housing with a force-limiting coupling maintaining a steady-state force between the stimulator probe and the connective tissue and the first and second motion sensors are contact-type motion sensors.
Sturnick teach that it is well-known in the art to provide an analogous probe with at least one contact type motion sensor 20, 22 (0002, 0005, 0006, 0022, 0023) comprising a force-limiting coupling that is a spring-biased slide mounting 160 attached to housing 100 to effectively constrain the force of the probe for safety reasons, best seen in Figure 1 and 12 (0046, 0051, 0053-0092).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Specht et al such that the stimulator probe is attached to the housing with a force-limiting coupling as taught by Sturnick to effectively maintaining a steady-state force between the stimulator probe and the connective tissue for safety reasons and that the first motion sensor and second motion sensor are contact-type motion sensors as taught by Sturnick as an equally as effective sensor for the sensing of the motion already taught by Specht et al.


Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al as applied to claim 1 above, further in view of Couture et al (US Pub No. 20170360512).
Specht et al disclose the invention above but do not expressly disclose a position sensor and a display indicating a location of the housing with respect to the connective tissue.  Couture et al teach that it is well-known in the art to provide an analogous system for use during connective tissue surgery comprising a position sensor (tracking system, abst) and a display 123 indicating a location of the housing with respect to the connective tissue, also indicating a sequence of targets 123A on the display to which the location of a handheld housing may be matched to provide a set of measurements of the connective tissue in different locations, best seen in Figure 22A-D.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Specht et al such that there is included a position sensor and a display indicating a location of the housing with respect to the connective tissue in the manner above as taught by Couture et al to effectively enable the device to be matched to the locations for the desired connective tissue measurements.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that the Specht et al provides the motion sensor as described in applicant's disclosure (0103 publication).
The previous 112 rejections are withdrawn in light of applicant’s amendments except for the remaining and new ones above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791